As filed with the Securities and Exchange Commission on June 5, 2007.Registration No. 333-132985 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 DELTA AND PINE LAND COMPANY (Exact name of Registrant as specified in its charter) Delaware62-1040440 (State or other jurisdiction of incorporation or organization)(I.R.S. Employer Identification No.) One Cotton Row Scott, Mississippi 38772 (Address of Principal Executive Offices including zip code) DELTA AND PINE LAND COMPANY DEFINED CONTRIBUTION PLAN (Full title of the plan) Kenneth M. Avery Vice President of Finance and Treasurer One Cotton Row Scott, MS 38772 (662) 742-4000 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copy to: Sam D. Chafetz, Esq. Baker, Donelson, Bearman, Caldwell & Berkowitz, PC 165 Madison Avenue Memphis, TN 38103 (901) 577-2148 TERMINATION OF REGISTRATION This Post-Effective Amendment No.1 relates to the Registration Statement on Form S-8 (Registration No.333-132985) of Delta and Pine Land Company (the “Company”) filed with the Securities and Exchange Commission on April 4, 2006 (the “Registration Statement”). The Company entered into an Agreement and Plan of Merger, dated as of August 14, 2006, by and among Monsanto Company, a Delaware corporation ("Monsanto"), Monsanto Sub, Inc., a Delaware corporation and a wholly owned subsidiary of Monsanto (the "Merger Sub"), and the Company (the "Merger Agreement"), providing for the merger of the Merger Sub with and into the Company, with the Company continuing as the surviving corporation. In connection with the merger, the offering pursuant to the Registration Statement has been terminated. In accordance with undertakings made by the Company in the Registration Statement to remove from registration, by means of a post-effective amendment, any securities of the Company which remain unsold at the termination of the offering contemplated thereby, the Company hereby removes from registration all shares of the Common Stock registered but not sold under the Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Post-Effective Amendment No. 1 to the Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in City of Scott, State of Mississippi, on this 5th day of June, 2007. DELTA AND PINE LAND COMPANY By: /s/ Kenneth M. Avery Name: Kenneth M. Avery Title:Vice President - Chief Financial Officer and Assistant Secretary Pursuant to the requirements of the Securities Act of 1933, as amended, this Post-Effective Amendment No. 1 to the Registration Statement has been signed by the following persons in the capacities indicated, and as of the date first written above. Signature Title /s/ Jon E. M. Jacoby* Chairman of the Board Jon E. M. Jacoby /s/ W. Thomas Jagodinski* President, Chief Executive Officer and Director W. Thomas Jagodinski (Principal Executive Officer) /s/ Kenneth M. Avery Vice President - Chief Financial Officer and Assistant Kenneth M. Avery Secretary (Principal Financial Officer) /s/ F. Murray Robinson* Vice Chairman and Director F. Murray Robinson /s/ Stanley P. Roth* Vice Chairman and Director Stanley P. Roth /s/ Nam-Hai Chua* Director Nam-Hai Chua /s/ Joseph M. Murphy* Director Joseph M. Murphy /s/ Rudi E. Scheidt* Director Rudi E. Scheidt *By: /s/ Kenneth M. Avery Kenneth M. Avery Attorney
